Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brion Heaney on March 5, 2021.
The application has been amended as follows: 
	Cancel claim 15.
	In claim 7, lines 7, 14, and 20, delete “straight-chain or branched alkylene having 1 to 12 C atoms” and insert in its place --straight-chain alkylene having 1 to 12 C atoms or branched alkylene having 3 to 12 C atoms--.
In claim 11, lines 8, 15, and 21, delete “straight-chain or branched alkylene having 1 to 12 C atoms” and insert in its place --straight-chain alkylene having 1 to 12 C atoms or branched alkylene having 3 to 12 C atoms--.
In claim 20, lines 9-10, delete “alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 20 C atoms” and insert in its place --alkyl, alkoxy or thioalkyl with 1 to 20 C atoms or alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 2 to 20 C atoms--.
In claim 20, lines 13, delete “1” and insert in its place --2--.

In claim 21, lines 22-23, delete “alkyl, alkoxy, thioalkyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 20 C atoms” and insert in its place --alkyl, alkoxy or thioalkyl with 1 to 20 C atoms or alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 2 to 20 C atoms--.
Reasons for Allowance
	Claims 2-14, 16, 17, 19-24, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to make a polymerizable liquid crystal material comprising a polymerizable mesogenic compound and a compound of formula I. The closest prior art Lee (U.S. 2014/0106089), Brill (U.S. 2012/0241664), and Lee (U.S. 2011/0037026) teach liquid crystal compositions comprising a siloxane compound of formula I when t is 0, not 1 as instantly claimed. Closest prior art Koban (JP2005249897) teaches a siloxane compound of formula I as instantly claimed but not in a polymerizable liquid crystal material. Closest prior art Kemperman (U.S. 2009/0227803) teaches a silane compound of formula I as instantly claimed [0065] but not in a polymerizable liquid crystal material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722